



COURT OF APPEAL FOR ONTARIO

RÉFÉRENCE: Wilson c. Fernand Campeau &
    Fils Inc., 2020 ONCA 384

DATE: 20200616

DOSSIER: C66947

Les juges Rouleau, van Rensburg
    et Roberts

ENTRE

Ian Robert Wilson and Susan C.
    Wilson

Demandeurs (Appelants)

et

Fernand Campeau & Fils Inc.
(also known as F. Campeau & Son, F. Campeau & Fils Inc. Machinery
    C. & H. or CH Machinery) and Machinerie C. & H. Inc. (also known as
    Machinery C. & H. and Fernand Campeau & Fils)

Défenderesses (Intimées)

Robert W. Scriven, pour les appelants

Pierre Champagne et Ginger Warner, pour
    les intimées

Plaidé par écrit

En appel de lordonnance du juge Robert
    Pelletier de la Cour supérieure de justice, en date du 28 décembre 2018, dont
    les motifs figurent à 2018 ONSC 7761.

MOTIFS DE LA COUR

A.

Survol

[1]

Les appelants interjettent appel de la décision
    du juge de motion dannuler la signification en dehors de lOntario de la
    déclaration des appelants et dimposer un sursis de linstance en raison de labsence
    de compétence des tribunaux de lOntario sur ce litige. La question centrale en
    appel est à savoir si le juge de motion a fait erreur en concluant que les
    intimées nexploitaient pas une entreprise en Ontario.

[2]

Pour les motifs qui suivent, nous sommes davis
    que lappel doit être accueilli.

B.

Contexte

[3]

Les appelants exploitent une ferme en Ontario
    près de la frontière du Québec. Ils ont acheté de la machinerie agricole de lintimée
    Fernand Campeau & Fils Inc. (« Campeau »). Cette dernière est
    concessionnaire de machinerie agricole. Son commerce est situé au Québec, près
    de la frontière de lOntario. Après avoir vendu la machinerie agricole aux
    appelants, lintimée Campeau a été achetée par lintimée Machinerie C. & H.
    Inc.

[4]

Les appelants ont intenté une poursuite contre
    les intimées, suite à des problèmes quils ont encourus avec la machinerie
    agricole vendue par Campeau. Ils ont signifié la déclaration en dehors de lOntario,
    sans lautorisation du tribunal, citant les alinéas (f) et (g) de la règle 17.02
    des
Règles de procédure civile
, R.R.O. 1990, Règl. 194. Les
    intimées ont présenté une motion pour demander une ordonnance dannulation de
    la signification et une ordonnance de sursis de linstance. Lors de laudience,
    les appelants nont pas limité leurs arguments aux alinéas (f) et (g) de la
    règle 17.02. Ils ont aussi plaidé que la signification était valide en
    vertu de lalinéa (p) puisque les intimées exploitent une entreprise en Ontario.

[5]

Le juge de motion a décidé que le contrat avait
    été conclu au Québec et que les intimées nexploitaient pas une entreprise en
    Ontario. En conséquence, il a conclu que les appelants nont pas démontrer la
    présence dun facteur de rattachement créant une présomption de compétence. Il a
    annulé la signification et a accordé un sursis.

C.

Analyse

[6]

En appel, les appelants plaident que la décision
    est entachée derreurs. Ils maintiennent que la preuve démontre clairement que
    les intimées exploitent une entreprise en Ontario et, par conséquent, la
    signification de lacte introductif dinstance en dehors de lOntario est autorisée
    par lalinéa (p) de la règle 17.02 et linstance a été dûment introduite devant
    un tribunal en Ontario. Subsidiairement, les appelants soutiennent que le juge de
    motion a commis une erreur en concluant que le contrat a été conclu au Québec.

(1)

Les appelants peuvent plaider en appel que la
    signification est valide en vertu de lalinéa (p)

[7]

Sur un point préliminaire, les intimées
    maintiennent que les appelants ne peuvent pas plaider en appel que la
    signification est valide en vertu de lalinéa (p) car la déclaration ne cite
    pas lalinéa (p) comme autorisant la signification à lextérieur de lOntario.

[8]

À notre avis, cette objection est une de forme
    et non de substance et nous la rejetons. Le tribunal ne doit pas parvenir à une
    conclusion centrale qui nest pas fondée dans la procédure écrite, la preuve,
    les positions des parties ou leurs arguments :
Labatt Brewing Company
    Limited v. NHL Enterprises Canada, L.P.
, 2011 ONCA 511, 106 O.R. (3
e
)
    677, au para. 5. Cependant, dans ce cas, la documentation et les arguments présentés
    en première instance et en appel ont carrément adressé largument des appelants
    que la signification en dehors de lOntario était valide en raison du fait que
    les intimées exploitent une entreprise en Ontario. Les intimées nont souffert
    aucun préjudice par le fait que lalinéa (p) nest pas spécifiquement cité dans
    la déclaration.

(2)

Le juge de motion a commis une erreur manifeste
    et dominante en concluant que les intimées nexploitent pas une entreprise en
    Ontario

[9]

Les tribunaux de cette province ont compétence sur
    le litige sil y a un lien réel et substantiel avec la province :
Club
    Resorts Ltd. c. Van Breda
, 2012 CSC 17, [2012] 1 R.C.S. 572, au
    para. 69. La partie qui plaide que le tribunal a compétence doit premièrement
    établir un facteur de rattachement entre le litige et la province :
Van
    Breda
, au para. 100. Sil est établi, il incombe à la partie qui soppose à
    la déclaration de compétence de la réfuter :
Van Breda
, au para.
    95.

[10]

Le juge de motion a conclu que les appelants
    nont pas établi quun facteur de rattachement existe. En particulier, il a
    conclu que les appelants nont pas établi que les intimées exploitent une
    entreprise en Ontario.

[11]

La question de savoir si une société exploite
    une entreprise dans le ressort du tribunal est une détermination factuelle et
    notre cour doit faire preuve de retenue :
Chevron Corp. c. Yaiguaje
,
    2015 CSC 42, [2015] 3 R.C.S. 69, au para.
85 ;
H.M.B. Holdings Limited v. Antigua and Barbuda
, 2020 ONCA 12, 149 O.R.
    (3
e
) 440, au para.
27, autorisation dappel à
    la C.S.C. demandée, [2020] C.S.C.R. no 109.

[12]

Afin de déterminer si une société exploite une
    entreprise dans le ressort du tribunal, la cour évalue la présence effective de
    la société dans le ressort. Une présence effective dans le ressort, et non pas
    simplement virtuelle, est exigée. Par exemple, une publicité active pourrait ne
    pas être suffisante pour établir quune société exploite une entreprise dans le
    ressort du tribunal :
Club Resorts Ltd. c. Van Breda
, 2012
    CSC 17, [2012] 1 R.C.S. 572, au para. 87. Ce qui est requis est une
    présence significative, accompagnée dune activité commerciale soutenue :
Chevron
,
    au para. 85, citant
Wilson v. Hull
(1995), 306 D.L.R. (4
e
) 310
    (C.A. Alta.), à la p. 408 ;
H.M.B. Holdings
, aux paras. 20,
    28. Une certaine prudence est requise au moment de résoudre ces questions pour
    éviter de créer « ce quon pourrait assimiler à des formes de compétence
    universelle applicable aux actions en matière de responsabilité délictuelle
    découlant de certaines catégories dentreprises ou dactivités commerciales » :
Van Breda
, au para. 87.

[13]

Ceci dit, nous sommes de lavis que la conclusion
    du juge de motion selon laquelle les intimées nexploitent pas une entreprise
    en Ontario est une erreur manifeste et dominante dans le contexte de ce dossier.
    Les intimées exploitent une entreprise en Ontario.

[14]

Premièrement, dans son analyse, le juge de motion
    ne fait aucune mention dune partie pertinente du contre-interrogatoire du
    représentant de Campeau. Lavocat des appelants a demandé au représentant sil
    est juste de dire que Campeau fait affaire en Ontario et celui-ci a répondu que
    oui. Bien quil ne sagisse pas dun aveu formel ni dun élément de preuve déterminant,
    laffirmation du représentant est une preuve pertinente que le juge de motion aurait
    dû prendre en compte :
Van Breda
, au para. 122.

[15]

Deuxièmement, au paragraphe quatre de ses motifs
    du 7 septembre 2018, le juge de motion indique que les intimées effectuent des réparations
    de machinerie à leurs locaux situés au Québec. Ceci est vrai, mais la question
    pertinente est tout autre. Le juge de motion devait plutôt se demander si les
    intimées effectuaient des réparations de machinerie en Ontario. En contre-interrogatoire,
    le représentant de Campeau a répondu quils opèrent un service de réparation
    mobile et effectuent aussi des réparations de machinerie en Ontario. Le juge de
    motion nen fait pas mention dans ses motifs de décision.

[16]

Troisièmement, le juge de motion explique dans
    ses motifs que les intimées nengagent pas les services dun représentant de
    ventes en Ontario. Bien que ses représentants visitent les clients en Ontario
    pour discuter des besoins des clients et leur offrir des suggestions, selon le
    juge de motion, ceci ne constitue pas la sollicitation daffaires. Par contre,
    en contre-interrogatoire, le représentant de Campeau a indiqué que des employés
    se rendent en Ontario pour vendre de la machinerie agricole. Ainsi, même sil
    ny a pas de représentant de ventes situé en Ontario de manière permanente, les
    intimées font des ventes en Ontario grâce à ses représentants de ventes qui
    visitent la province. À notre avis, faire des ventes constitue une forme de
    sollicitation daffaires.

[17]

Quatrièmement, le fait que les intimées
    maintiennent un système de géopositionnement par satellite (« GPS »)
    en Ontario qui soutient la machinerie quils vendent en Ontario appuie la
    conclusion quils y exploitent une entreprise. De fait, une partie de ce
    système de GPS est située sur la ferme des appelants. Le juge de motion a noté
    ce fait et a reconnu que ceci démontrait une certaine présence de la part des
    intimées en Ontario. Cependant, il était davis que le système de GPS nétait quaccessoire
    à lentreprise de vente et dentretien de machinerie agricole des intimées. Il
    a ajouté quil aurait peut-être tiré une conclusion différente sur la question
    de compétence si le litige portait sur le système de GPS.

[18]

À notre avis, le juge de motion naurait pas dû
    considérer le système de GPS comme étant distinct des autres opérations des
    intimées. Il devait tenir compte de toutes les opérations des intimées pour tirer
    une conclusion sur la question centrale à savoir si les intimées exploitaient
    une entreprise en Ontario. Le fait que les intimées opèrent un système de GPS
    et que ce système sert à soutenir la machinerie agricole quils vendent en
    Ontario démontre que le système de GPS est intimement lié à la vente de
    machinerie agricole et fait partie intégrante des opérations des intimées. Cela
    appuie la prémisse des appelants.

[19]

À ceci sajoute lobservation faite par le juge
    de motion que les intimées ont une présence très visible dans lest de
    lOntario. Ils avaient, par exemple, un panneau daffichage au bord dune
    autoroute et dans une patinoire en Ontario annonçant leurs produits et achetaient
    des annonces dans des publications en Ontario. Le résultat étant quils tirent à
    peu près 40 pour cent de leurs revenus de ventes de cette province. Même
    si le fait de faire de la publicité et de solliciter des ventes activement dans
    une juridiction ne peut être suffisant en soi pour conclure quune société exploite
    une entreprise dans cette juridiction, ce contexte factuel est important.

[20]

Un commerce qui sollicite des ventes en Ontario,
    visite lOntario pour vendre de la machinerie agricole, tire à peu près 40 pour
    cent de son revenu de ventes de lOntario, opère un service mobile qui effectue
    des réparations de machinerie agricole en Ontario et opère un système de GPS qui
    soutient la machinerie agricole vendue en Ontario exploite une entreprise en
    Ontario.

[21]

Compte tenu de cette conclusion, il nest pas
    nécessaire dexaminer si le juge de motion a commis une erreur en concluant que
    le contrat a été conclu au Québec. Les appelants ayant établi un facteur de
    rattachement entre le litige et la province, la signification a été dûment
    effectuée en vertu de la règle 17.02 et les tribunaux de lOntario sont
    présumés compétents pour connaitre du litige. Il incombe aux intimées de réfuter
    cette présomption.

[22]

À notre avis, rien au dossier ne réfute la
    présomption, et les faits démontrent que les intimées ont un lien réel et
    substantiel avec lOntario. Les tribunaux de lOntario ont donc compétence.

D.

Conclusion

[23]

Pour ces motifs, lappel est accueilli et lordonnance
    ci-dessous est annulée.

[24]

Si les parties ne sentendent pas sur les dépens
    de lappel et de la motion sous-jacente, elles peuvent déposer de courts mémoires
    nexcédant pas cinq pages par voie électronique à ladresse courriel
    coa.e-file@ontario.ca comme suit : les appelants dans les dix jours
    suivant la publication de la présente décision et les intimées dans les cinq
    jours subséquents.

« Paul
    Rouleau j.c.a. »

« K. van Rensburg
    j.c.a. »

« L.B.
    Roberts j.c.a. »


